851 So.2d 274 (2003)
Valerie FORTUNE, Appellant/Cross-Appellee,
v.
Allan R. PANTIN, Appellee/Cross-Appellant.
No. 5D02-1531.
District Court of Appeal of Florida, Fifth District.
August 1, 2003.
Henry J. Martocci, Rockledge, for Appellant/Cross-Appellee.
Valerie Fortune, Sharpes, Pro Se.
Richard A. Manzo, Law Offices of Manzo & Associates, P. A., Titusville, and Douglas W. Baker, of John H. Evans, P. A., Titusville, for Appellee/Cross-Appellant.
PER CURIAM.
Valerie Fortune, the former wife, appeals the downward modification of the alimony obligation of her former husband, Allan R. Pantin. The former husband cross-appeals the trial court's order denying his request for a reduction of his child support obligation.
The record before this court contains no transcript of the proceedings below. In the absence of a transcript, this court is unable to evaluate the sufficiency of the evidence considered by the trial court in support of its factual findings, and instead presumes such findings to be correct. Hirsch v. Hirsch, 642 So.2d 20, 21 (Fla. 5th DCA 1994); accord Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Our review is therefore limited to errors of law that are apparent on the face of the judgment. Casella v. Casella, 569 So.2d 848, 849 (Fla. 4th DCA 1990).
Having carefully reviewed the limited record before us, we find no errors of law apparent on the face of the order being appealed. Accordingly, the order of the trial court is affirmed.
AFFIRMED.
SAWAYA, C.J., ORFINGER and MONACO, JJ., concur.